Case 1:18-cv-20394-RNS Document 33-3 Entered on FLSD Docket 06/11/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

   UNITED STATES OF AMERICA ex rel.              )
   DEREK LEWIS and JOEY NEIMAN,                  )
                                                 )
                                                 ) No. 18-20394
                  vs.                            )
                                                 )
   COMMUNITY HEALTH SYSTEMS,                     )
   INC. et al.                                   )


                    ORDER GRANTING MOTION TO APPEAR
           PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
          ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

                  THIS CAUSE having come before the Court on the Motion to Appear Pro Hac

   Vice for David E. Morrison, Consent to Designation, and Request to Electronically Receive

   Notices of Electronic Filing (the "Motion"), pursuant to the Special Rules Governing the

   Admission and Practice of Attorneys in the United States District Court for the Southern

   District of Florida and Section 2B of the CM/ECF Administrative Procedures. This Court

   having considered the motion and all other relevant factors, it is hereby

                  ORDERED AND ADJUDGED that:

                  The Motion is GRANTED. David E. Morrison may appear and participate in this

   action on behalf of Plaintiffs Derek Lewis and Joey Neiman. The Clerk shall provide electronic

   notification    of     all    electronic     filings     to    David        E.   Morrison,   at

   david.morrison@goldbergkohn.com.
Case 1:18-cv-20394-RNS Document 33-3 Entered on FLSD Docket 06/11/2019 Page 2 of 2



                DONE AND ORDERED in Chambers at ______________, Florida, this

   ______day of June 2019.



                                         Robert N. Scola, Jr.
                                         United States District Judge


   Copies furnished to:
   All Counsel of Record




                                       -2-
